DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claim 1 is presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,135,949 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Claim 1 of the above patent contain(s) every element of claim 1 of the instant application and thus anticipate the claim(s) of the instant application.  Claim(s) of the instant application therefore is/are not patentably distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim 

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundrett, III, US 2013/0110885 A1, in view of Dauderman et al (hereafter “Dauderman”), US 2016/0314120 A1.

Regarding claim 1, Brundrett teaches amethod comprising: 
communicating, by a server system, at least a portion of a first story to a first client device (i.e., client device 540 may access a web page displaying story streams from a web server 516, Fig. 5 and page 4 paragraph [0037]), wherein the first story comprises a first plurality of pieces of content (i.e., a story stream including several article entries may also include a photo entry and a video entry, page 2 paragraph [0026]);
 receiving, at the server system from the first client device, a first selection communication associated with a first piece of content of the first story (i.e., interface for navigating of the story stream and the entries associated with the story stream, abstract);
accessing a second story comprising pieces of content sharing at least a portion of a set of content characteristics of the first piece of content, wherein the second story is selected in response to the first selection communication based on the portion of the set of content characteristics of the first piece of content (i.e., a user following story stream_2 230 that navigates to entry 210 may also be interested in story_stream_1 220 and story_stream_3 240…provide a web page showing entry 210 within story_stream_2 230 and may provide links with relevant narrative information of other story streams the entry 210 is part of…user may navigate directly to entry 210 as a stand-alone article and may be presented with links to each of the story steams 220-240, Fig. 2 and page 2 paragraph [0024]);  and 
communicating at least a portion of the second story to the first client device (i.e. provide a web page showing entry 210 within story_stream_2 230 and may provide links with relevant narrative information of other story streams the entry 210 is part of…user may navigate directly to entry 210 as a stand-alone article and may be presented with links to each of the story steams 220-240, Fig. 2 and page 2 paragraph [0024]).
Brundrett does not explicitly teach communicating, by a server system, at least a portion of a first story to a first client device based, at least in part, on a first client device association with a user segment assigned to the first story.
Dauderman teaches communicating, by a server system, at least a portion of a first story to a first client device based, at least in part, on a first client device association with a user segment assigned to the first story (i.e., media files are processed, aggregated and distributed for display in customized story streams, abstract, page 7 paragraph [0060, and page 9 paragraphs [0074] and [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brundrett to communicate, by a server system, at least a portion of a first story to a first client device based, at least in part, on a first client device association with a user segment assigned to the first story as taught by Dauderman for the reason Dauderman taught (i.e., “improve story streams,” page 9 paragraph [0074])

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OANH DUONG/Primary Examiner, Art Unit 2441